Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 1 of 12 PageID #: 130




 July 29, 2020                             /s/ Hanorah Tyer-Witek
                                                Clerk of Court
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 2 of 12 PageID #: 131
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 3 of 12 PageID #: 132




  July 29, 2020                              /s/ Hanorah Tyer-Witek
                                                  Clerk of Court
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 4 of 12 PageID #: 133
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 5 of 12 PageID #: 134




   July 29, 2020                             /s/ Hanorah Tyer-Witek
                                                  Clerk of Court
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 6 of 12 PageID #: 135
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 7 of 12 PageID #: 136




   July 29, 2020                             /s/ Hanorah Tyer-Witek
                                                  Clerk of Court
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 8 of 12 PageID #: 137
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 9 of 12 PageID #: 138




   July 29, 2020                             /s/ Hanorah Tyer-Witek
                                                  Clerk of Court
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 10 of 12 PageID #: 139
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 11 of 12 PageID #: 140




   July 29, 2020                             /s/ Hanorah Tyer-Witek
                                                  Clerk of Court
Case 1:20-cv-00283-JJM-LDA Document 4 Filed 07/29/20 Page 12 of 12 PageID #: 141
